B2030 (Form 2030) (12/15)
                                     United States Bankruptcy Court
                                                          District of Arizona



In re: Joann Wing                                                        Case No. 2:19-bbk-07987-PS
Debtor (s)                                                               Chapter 13

                    DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
above named debtor(s) and that compensation paid to me within one year before the filing of the
petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf
of
the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 FLAT FEE
For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_4,500.00______
Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . ... $__0___________
Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_4,500.00______

 RETAINER
For legal services, I have agreed to accept a retainer of . . . . . . . . . . . . . . . . . . . . $______________
The undersigned shall bill against the retainer at an hourly rate of . . . . . . . . . . ... $______________
[Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
approved fees and expenses exceeding the amount of the retainer.

2. The source of the compensation paid to me was:
          Debtor                          Other (specify)
3. The source of compensation to be paid to me is:
          Debtor                          Other (specify)
4.        I have not agreed to share the above-disclosed compensation with any other person
unless they
are members and associates of my law firm.
          I have agreed to share the above-disclosed compensation with a other person or
persons who
are not members or associates of my law firm. A copy of the Agreement, together with a list of the
names
of the people sharing the compensation is attached.
5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
bankruptcy case, including:
a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining
whether to file a petition in bankruptcy;
b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
required;
c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
adjourned hearings thereof;

B2030 (Form 2030) (12/15)
d. [Other provisions as needed]
6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
Negotiations with secured creditors to reduce to market value; representation of the debtors in any
dischargeability actions, judicial lien avoidances,
relief from stay actions or any other adversary proceeding.
Exemption planning; preparation and filing of reaffirmation agreements and applications as needed;
preparation and filing of motions pursuant to 11
USC 522(f)(2)(A) for avoidance of liens on household goods.


Case 2:19-bk-07987-PS                    Doc 11 Filed 07/02/19 Entered 07/02/19 10:44:29                                        Desc
                                          Main Document     Page 1 of 2
                                                   CERTIFICATION
               I certify that the foregoing is a complete statement of any agreement or arrangement for
               payment to me for representation of the debtor(s) in this bankruptcy proceeding.


                        __06/28/19_______
                        Date                                   __/s/ Nathan A. Finch______
                                                               Signature of Attorney

                                                               Catalyst Legal Group, PLLC_
                                                               Name of law firm
                                                               1820 E Ray Road
                                                               Chandler, AZ 85225
                                                               nathan@catalyst.lawyer




Case 2:19-bk-07987-PS      Doc 11 Filed 07/02/19 Entered 07/02/19 10:44:29                                Desc
                            Main Document     Page 2 of 2
